Appeal by the defendant from a judgment of the Supreme Court, Queens County (Roman, J.), rendered June 7, 2001, convicting him of robbery in the first degree and robbery in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620, 621 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. There were two eyewitnesses to, and a videotape of, the robbery committed by the defendant at gunpoint with the aid of two accomplices, one of whom was" also armed with a gun (see Penal Law §§ 160.10, 160.15). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]; People v Sanders, 122 AD2d 86 [1986]). Krausman, J.E, McGinity, Cozier and Rivera, JJ., concur.